Citation Nr: 0305565	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to an increased rating for maxillary sinusitis 
and residuals of nasal surgery, currently evaluated 
10 percent disabling.  

Entitlement to a compensable rating for a fungal infection of 
both feet.  

(The issue of entitlement to service connection for sleep 
apnea will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from July 1954 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The issue pertaining to service connection for sleep apnea 
will be the subject of a later decision of the Board, 
following completion of further evidentiary development 
pursuant to 38 C.F.R. § 19.9 (2002).  

The Board notes that the veteran was previously represented 
in his appeal by the Veterans of Foreign Wars of the United 
States.  In July 2002, however, that organization withdrew 
its representation of the veteran.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
postoperative maxillary sinusitis is manifested by chronic 
symptoms of rhinitis, burning pain, headaches, and crusting, 
requiring saline nasal spray, but without any incapacitating 
episodes, purulence, or antibiotic treatment.  

2.  The medical evidence shows that the veteran has chronic 
onychomycosis of the nails of both feet, although the nails 
of the first and second toes of both feet have been removed.  
The medical evidence does not show significant impairment due 
to recurrent tinea infections of either foot.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for maxillary 
sinusitis and residuals of nasal surgery are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.97, Code 6513 (2002).  

2.  The criteria for a compensable rating for a fungal 
infection of both feet are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, 
Code 7813 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History 

The Board notes that a rating decision in March 1996 denied 
an increased rating for the veteran's tinea pedis and also a 
temporary total disability rating for convalescence following 
surgery for onychomycosis due to the service-connected tinea 
pedis.  The veteran appealed only the determination 
concerning the temporary total rating, and that benefit was 
granted by a rating decision in March 1997, thus terminating 
that appeal.  

In July 1997, communication was received from the veteran's 
representative that was construed as a claim for an increased 
rating for tinea pedis.  

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1998 rating decision, February 1999 statement of 
the case, and supplemental statements of the case dated 
through July 2002, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letters dated in January and July 2002, the 
RO explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims on 
appeal, and asked the veteran to submit or authorize the RO 
to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Sinusitis 

Following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is to 
be assigned.  A 30 percent evaluation is warranted if the 
sinusitis is manifested by three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only is to be evaluated 0 percent 
disabling.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
Codes 6510-6514.  

The evidence in this case contains a July 1997 clinic report 
that lists a diagnosis of chronic sinus congestion, noting 
that a certain medication had "failed" and that another 
medication was being prescribed.  But the report does not 
provide any complaints or pertinent clinical findings 
regarding the veteran's sinusitis.  

At the time of a November 1997 VA general medical 
examination, the veteran stated that he had previously had 
difficulty breathing and had frequently drained green sputum 
from his nose and nasopharynx; he had also had fullness, 
headache, and facial tenderness.  However, he reported that 
he had recently done "much better" and was asymptomatic.  
On examination, there was no facial tenderness or drainage.  
The turbinates were intact and nonerythematous.  The 
veteran's oropharynx was clear.  

The veteran testified at a personal hearing in September 1999 
that he was taking no antibiotics, but was using saline nasal 
spray.  He stated that his nose was dry and described 
occasional nosebleeds.  He also indicated that he had a 
discharge "off and on at times," with a burning sensation 
and headaches.  

A VA ear, nose, and throat examination was conducted in 
December 2000.  The examiner did not report any current 
symptoms, but noted that, on examination, there was crusting 
and ulceration of the nasal septum bilaterally.  The listed 
diagnosis was mild, chronic ethmoid, maxillary, and sphenoid 
sinusitis.  

During a visit to the VA outpatient clinic in February 2001, 
the examiner indicated that the veteran had had no further 
problem, but continued to have some crusting.  On 
examination, it was noted that, "His nose looks pretty good 
at this point."  Another ear, nose, and throat clinic 
examiner in October 2001 noted that the veteran had been 
using saline nasal spray for the previous month, as well as 
Nasonex inhaler.  On examination, the nasal septum was very 
dry and crusted, with an erosion on the left side, but no 
perforation.  There were no nasal masses or purulent 
drainage.  The oral cavity, nasopharynx, and pharynx were 
clear.  The examiner indicated that the veteran had evidence 
of severe chronic rhinitis and rhinitis secca.  He advised 
the veteran to discontinue the Nasonex.  

It is clear that the veteran has had multiple surgeries for 
his sinusitis and that he has chronic symptoms.  However, 
there is no evidence of any sinus infections or purulence 
requiring antibiotic treatment during the past several years.  
He has reported having headaches and burning pain, but no 
examiner has noted any sinus tenderness.  Examiners have 
regularly reported nasal crusting and even erosion of the 
septum, but there is no evidence that any of the veteran's 
symptoms have resulted in episodes that were incapacitating, 
requiring bed rest.  

While the veteran appears to meet some of the criteria for a 
50 percent rating, the Board finds that the manifestations of 
his service-connected sinusitis more nearly approximate the 
criteria of Code 6513 for a 30 percent rating.  Resolving all 
doubt in the veteran's favor, therefore, the Board concludes 
that an increased rating to 30 percent disabling for 
maxillary sinusitis is warranted.  38 U.S.C.A. § 5107(b).  

Tinea pedis

In August 2002, VA revised its regulations concerning the 
rating of skin disabilities.  The Board informed the veteran 
of that fact by letter in December 2002, providing him with a 
copy of the revised rating criteria and giving him an 
opportunity to present additional evidence or argument 
regarding his claim.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In January 2003, the veteran responded that he 
had no further evidence to present.  

The United States Court of Appeals for Veterans Claims has 
held that, in such instances, an appellant's claim must be 
evaluated under the provisions of both sets of criteria, 
applying the criteria that are more favorable to the 
appellant.  Karnas.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000.  The 
Board is bound by that ruling.  

The rating criteria that were in effect prior to August 2002 
stated that dermatophytosis is to be rated as scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  Code 7813.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805.  Scars of the head, face or 
neck which are only slightly disfiguring warrant assignment 
of a noncompensable evaluation.  A 10 percent rating is to be 
assigned if a scar is moderately disfiguring.  The 
appropriate rating may be increased when there is marked 
discoloration or color contrast.  38 C.F.R. Part 4, Code 
7800.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, warrants 
a noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  If there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent rating is for assignment.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  Code 7806.  

As revised in August 2002, Diagnostic Code 7813 provides that 
dermatophytosis is to be rated as dermatitis, Code 7806.  

For more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period; a 60 percent rating is to be assigned.  

A 30 percent evaluation is warranted for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period 

For at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; a 10 percent rating is appropriate.  

A noncompensable rating is to be assigned for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  

The regulation also provides that dermatophytosis may be 
rated as disfigurement of the head, face, or neck (Code 7800) 
or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

Code 7800 states that disfigurement of the head, face, or 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement is to be rated 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, a 50 percent 
evaluation is warranted.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
rating is appropriate.  With one characteristic of 
disfigurement, a 10 percent rating is assigned.  
Note (1): Eight characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  
Note (2): Rate tissue loss of the auricle under Code 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or Code 6063 (anatomical 
loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Code 7801 states that scars, other than head, face, or neck, 
that are deep
or that cause limited motion, are to be rated as follows:
A 40 percent evaluation is warranted for area or areas 
exceeding 144 square inches (929 sq.cm.).  For an area or 
areas exceeding 72 square inches (465 sq. cm.), a 30 percent 
rating is appropriate.  For an area or areas exceeding 12 
square inches (77 sq. cm.), a 20 percent evaluation is to be 
assigned.  A 10 percent rating is warranted for an area or 
areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.
Note (2): A deep scar is one associated with underlying soft 
tissue damage.

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion, are to 
be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10percent disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under Code 7804, superficial scars that are  painful on 
examination warrant a 10 percent rating.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)

Code 7805 provides for rating scars on limitation of function 
of the affected part.

The record shows that the veteran underwent outpatient 
surgical removal of the nails of both second toes in 
September 1997.  Those records and the report of a VA 
compensation examination in November 1997 do not note 
indicate that he was then experiencing more than some pain on 
walking due to the disability.  Those records do not show any 
flare-ups of tinea pedis infections during that period, other 
than the noted onychomycosis.  The veteran did not apply for, 
nor does the medical evidence justify, assignment of a 
temporary total disability rating for convalescence following 
the September 1997 surgery.  

At a personal hearing in September 1999, the veteran 
testified that he applied a lotion to his feet twice daily 
and that the lotion would give soothing relief for about 
45 minutes, after which the soles of his feet would become 
dry and cracked and would even bleed.  He described near-
constant burning pain in his feet-8 on a scale of 1 to 10.  

A VA podiatry clinic record dated in September 2000 notes 
that the veteran expressed no complaints at that time.  On 
examination, the examiner described long nails and dry, scaly 
skin on the plantar aspect of his feet, diagnosing xerosis 
and onychodystrophy, and plantar fasciitis and metatarsalgia 
that were well controlled with shoe inserts.  Service 
connection has not been established for plantar fasciitis or 
metatarsalgia.  

Another VA podiatry clinic note dated in September 2001 
states that the veteran's only podiatric complaint was 
occasional pain on the plantar aspect of his left foot 
centrally and proximal to the metatarsal heads.  The examiner 
reported that the skin had normal texture, turgor, and 
temperature.  The nails were thickened, elongated, 
discolored, and incurvated.  There was no maceration present.  
The nails of the first and second digits bilaterally were 
noted to have been previously avulsed, but there was a small 
spicule on the tibial border of the left great toe.  The 
examiner debrided the nails and removed the spicule.  

The medical evidence developed since late 1997 does not 
reflect any significant impairment due to the service-
connected tinea pedis.  The veteran was seen for the 
disability on only rare occasions and few relevant complaints 
were expressed at those times.  The veteran testified that he 
uses an antifungal lotion that provides brief relief.  But 
the clinical evidence does not show any recurrences of tinea 
infections on either foot, other than the chronic 
onychomycosis.  Although the veteran has also reported near-
constant foot pain, it appears that the pain is due to his 
non-service-connected metatarsalgia and plantar fasciitis 
rather than the service-connected tinea pedis.  

The evidence simply does not show that the manifestations of 
the veteran's service-connected tinea pedis have met the 
criteria for a compensable evaluation since before his claim 
for an increased rating, under any applicable diagnostic code 
of the criteria that were previously in effect.  The Board 
notes that an increased rating based on the revised rating 
criteria may be assigned only subsequent to the effective 
date for the revision.  In this case, the evidence does not 
reflect that consideration of the level of disability under 
the new criteria warrants a higher rating.  The recent 
treatment records do not reflect a higher level of disability 
in that he has been treated primarily with antifungal lotion 
with no recurrences of infections.  

Concerning the service-connected tinea pedis, the Board 
believes that the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence that the veteran has recently been 
hospitalized for treatment of his tinea pedis.  (The 
September 1997 toenail surgery was performed as an 
outpatient.)  Neither does the record reflect marked 
interference with employment, despite the veteran's testimony 
regarding his foot complaints.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by his employer because of his tinea pedis.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

The Board concludes that the criteria for a compensable 
rating for his service-connected tinea pedis have not been 
met at any time during the appeal period under either the old 
or the revised rating criteria.  Therefore, a compensable 
rating must be denied.  


ORDER

A 30 percent rating for maxillary sinusitis and residuals of 
nasal surgery is granted, subject to the law and regulations 
governing the award of monetary benefits.  



A compensable rating for a fungal infection of both feet is 
denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

